i          i       i                                                                 i         i    i




                                MEMORANDUM OPINION

                                       No. 04-09-00221-CV

                          IN THE INTEREST OF M.O., A Minor Child

                        From the 225th District Court, Bexar County, Texas
                                Trial Court No. 2003-EN5-06320
                           Honorable Delia E. Carian, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: July 8, 2009

DISMISSED

           The clerk’s record was due on April 13, 2009. On April 28, 2009, this court ordered

appellant to provide written proof to this court that either (1) the clerk’s fee has been paid or

arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without

paying the clerk’s fee. Our order stated that if appellant failed to respond within the time provided,

this appeal would be dismissed for want of prosecution. See TEX . R. APP . P. 37.3(b). Appellant did

not respond to our order. Also, a filing fee of $175.00 was due from appellant when this appeal was

filed but was not paid. See TEX . GOV ’T CODE ANN . §§ 51.207(b)(1), 51.941(a)(1) (Vernon 2005);

TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN                       THE   SUPREME
                                                                                         04-09-00221-CV

COURT   AND THE    COURTS OF APPEALS (July 21, 1998) § B.1.(a). The clerk of the court notified

appellant of this deficiency in a letter dated April 17, 2009. The fee remains unpaid. Rule 5 of the

Texas Rules of Appellate Procedure provides:

        A party who is not excused by statute or these rules from paying costs must pay – at
        the time an item is presented for filing – whatever fees are required by statute or
        Supreme Court order. The appellate court may enforce this rule by any order that is
        just.

TEX . R. APP . P. 5.

        Accordingly, on June 2, 2009, this court ordered appellant to provide written proof to this

court that either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s

fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. We also ordered appellant

to either (1) pay the applicable filing fee or (2) provide written proof to this court that he is excused

by statute or the Rules of Appellate Procedure from paying the fee. See TEX . R. APP . P. 20.1

(providing that indigent party who complies with provisions of that rule may proceed without

advance payment of costs). Our order informed appellant that if he failed to respond satisfactorily

within the time ordered, this appeal would be dismissed. See TEX . R. APP . P. 42.3. No response has

been filed. Accordingly, this appeal is dismissed. Costs of appeal are taxed against appellant.




                                                                PER CURIAM




                                                   -2-